          Case 1:21-mj-00015-GMH Document 8 Filed 01/09/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )        Criminal No. 21-mj-15
               v.                            )
                                             )        FILED UNDER SEAL
NICHOLAS R. OCHS,                            )
                                             )
               Defendant.                    )


              GOVERNMENT’S NOTICE OF ERROR IN EARLIER FILING

       The United States of America, by and through its undersigned counsel, hereby provides

notice that the motion to unseal filed as ECF No. 3 erroneously described the charge against and

nature of the investigation involving Defendant Nicholas Ochs.

       WHEREFORE, the United States respectfully requests that the attached pleading be filed

to replace and correct the errors in the pleading previously filed as ECF No. 3.

                                                    Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    ACTING UNITED STATES ATTORNEY



                                                 By: __/s/ Kathryn L. Rakoczy_______________
                                                    KATHRYN L. RAKOCZY
                                                    Assistant United States Attorney
                                                    D.C. Bar Number 994-559
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 252-6928
                                                    Email: Kathryn.Rakoczy@usdoj.gov
